    Case: 3:15-cv-02687-JGC Doc #: 110 Filed: 11/14/18 1 of 1. PageID #: 1431




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


Justin Browning, et al.,                                     Case No. 3:15CV2687

                       Plaintiffs

               v.                                    AMENDED JUDGMENT ENTRY

University of Findlay, et al.,

                       Defendants


       In accordance with the order filed contemporaneously with this judgment entry, it is

hereby ORDERED THAT:

       1.      State Farm Fire and Casualty Company’s motion for summary judgment

               (Doc. 68) be, and the same hereby is, granted;

       2.      State Farm Fire and Casualty Company has no duty to defend or indemnify

               Alphonso Baity II against any of the claims asserted against him by

               counterclaimant M.K.; and

       3.      There being no just reason for delay, this order is a final and appealable order

               under Fed. R. Civ. P. 54(b).

       So ordered.

                                                     /s/ James G. Carr
                                                     Sr. U.S. District Judge
